Mr. Justice Scott delivered the opinion of the court: Appellant urges that the provision in the instrument of March 6, reciting that the Blankley note and mortgage had been deposited with the bank as collateral security for all present demands of the bank against “the undersigned,” included within its terms, as a present demand against “the undersigned,” the note for $750 which was at that time a demand of the bank against E. Southworth alone. We do not so construe that provision. The instrument was signed by Mary A. Southworth and E. Southworth, who jointly, and in no other way, answer to the description of “the undersigned,” as those words are there used. The provision in which the words “the undersigned” occur, is no part of the promissory note. It is merely a statement that the makers of that note have deposited the Blankley note and mortgage with the bank as collateral security, etc. It is not an obligation or covenant, and hence the statute making joint obligations and covenants both joint and several, has no application, and cannot be considered in construing the provision in question. The instrument of March 6, therefore, did not give the appellant a lien upon the collateral note to secure the individual note of E. Southworth for $750, and the city court did not err in refusing to hold that the proposition offered by appellant stated the law governing the case. The judgment of the Appellate Court is affirmed. Judgment affirmed.